OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. Defendant’s conviction for assault in the second degree was properly reversed. In light of the fact that there is support in the record for the lower courts’ determination that the police lacked probable cause to believe that defendant’s vehicle contained a weapon or evidence of a crime, they had no basis for subjecting it to a search (see, People v Torres, 74 NY2d 224; cf., People v Coutin, 78 NY2d 930).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa.